This suit was brought by appellee, Mrs. Anna L. Stewart, against appellants, P. J. Randolph, Carl T. Harper, and H. A. Turner, and R. J. Randolph, who has not appealed. The plaintiff alleged that she is the owner and in possession of a certain 405-acre tract of land situated in Grimes county, Tex.; that the defendants have procured deeds purporting to convey said land, or a portion thereof, to defendants P. J. Randolph, Carl T. Harper, and H. A. Turner, and had same recorded for the purpose of defrauding her out of the title to said land; that defendants are fraudulently claiming an interest in said land by virtue of said deeds; that said deeds, and each of them, constitute and cast a cloud upon plaintiff's title to said land. (Each of said deeds being described in the petition.) She alleged that in perfecting her title to said land she paid the defendant R. J. Randolph $1,000. She prays for a cancellation of each of said deeds; and in the alternative she prays that, in the event said deeds are not cancelled, then that she have judgment against R. J. Randolph for the $1,000 paid by her to him. R. J. Randolph answered, disclaiming any interest in the land sued for, and generally denied as to all other allegations of plaintiff charging him with any wrong. Defendants P. J. Randolph, Carl T. Harper, and H. A. Turner answered by general and special exceptions, which were by the court overruled. They also denied all and singular the allegations of plaintiff's petition, and pleaded not guilty. They alleged that they are the owners of a onefourth undivided part of the said 405-acre tract, and prayed for removal of a cloud cast upon their title by reason of a certain judgment theretofore rendered in a former suit in favor of plaintiff against R. J. Randolph and one W. T. Dechard for the land in controversy. The cause was tried before the court without a jury, and judgment was rendered in favor of the plaintiff, canceling the deeds, the cancellation of which was prayed for by the plaintiff, and adjudging that neither of the defendants take anything by their cross-action. All costs were adjudged against the defendants jointly and severally. P. J. Randolph, Carl T. Harper, and H. A. Turner have appealed.
None of the parties have filed briefs in this court It is the established rule of this court, when appellant fails to file his brief and our attention is called to such failure, to dismiss *Page 989 
the appeal for want of prosecution; but, as this case was submitted without our attention being called to the fact that no briefs had been filed, we pursued another course, and, instead of dismissing the appeal, we affirmed the judgment.
Before affirming the judgment, however, we examined the record on file in this court, and, having found no error apparent therefrom which would require at our hands a reversal of the judgment rendered, the same was, for the reasons stated, in all things affirmed.
Affirmed.